Title: To James Madison from James Monroe, 3 June 1804
From: Monroe, James
To: Madison, James



no. 24.
Sir
London June 3d. 1804
The late struggle in the parliament has produc’d the appointment of Mr. Pitt to the place of Mr. Addington, of Ld. Harrowby to that of Ld. Hawkesbury, the latter being removd to the home department from wh. Mr. Yorke retired, and Lord Melville to the head of the admiralty, in the room of Ld. St. Vincent. Not many other changes are made, the present ministry being formed principally of Mr. Pitt and some few of his friends, with the other members of the late one. It is understood that the King wod. not consent to the admission of Mr. Fox into the ministry, in consequence of which the Grenvilles and Mr. Wyndham refused to enter it.
While the late ministry was on the decline it seemed useless to press it on any concerns of ours. I remained tranquil in the hope of availing myself with effect, of the moment when it shod. either recover its strength, or retiring give place to another with which I might treat on the important concerns entrusted to me. As soon as Lord Harrowby came into office, he notified it to the foreign ministers and invited them to an interview at his office on the concerns of their respective countries. As each was introduc’d seperately, I took occasion to mention to him, the subjects which were depending with his predecessor, more especially the project of a treaty concerning impressments & other topicks, & the interest of the State of Maryland in some bank stock, which I hoped might soon be concluded. I mentioned to him also that I had lately recd. from you the ratification of the treaty respecting boundaries, by the President with the advice of the Senate, with the exception of the 5th. article, which I wished to submit to his consideration. He replied that he was glad I had turned his attention to these subjects, since he wod. make them the particular object of his research but hoped that I wod. not press any of them, as he had so lately come into office & had so many concerns before him of the first importance to his country & of a nature very urgent. I assured him that I had no disposition to hurry any point; shod. wait with pleasure his accomodation, tho’ I hoped it would suit his convenience to conclude soon the affair of the bank stock wh. was entrusted to the care of Mr. Pinkney. He promised me to examine the papers immediately, & to write me as soon as he understood them. Near a fortnight afterwards elapsed and I heard nothing from him. As Mr. Pinkney was extremely impatient, and I really wished to get into communication on the other topicks also, I wrote him a note on the  ulto. requesting an interview on the general subject with permission to present to him Mr. Pinkney at the same time, which was granted on the 30th. As the particulars which occurr’d in this interview appear to me to be of a nature very interesting, I shall endeavor to state them with the utmost accuracy.
Mr. Pinkney opened his subject, the result of wh. seemed to promise a speedy conclusion of it, in a manner satisfactory to him. As he will doubtless communicate every thing that occurs in that concern, it is useless for me to repeat any thing that you will receive more fully from him. He withdrew as soon as his object was accomplished. I then asked his Lordship if he had read the project relative to seamen &c wh. I had given to Ld. Hawkesbury some time since, and wh. I had mentioned to him in our former interview. He replied that he had not: that I would recollect that he had requested me to delay the examination of it for the present, as it did not press, the congress having adjourned & the bill concerning it being postponed. I replied that I did recollect it, but that I had hoped by this time he had examined it, and being one which involved no difficulty that he would be prepared to act in it. He said that he was not, nor did he know that he should be during the session of parliament. I told him that his mind being thus expressd I shod. certainly say nothing more on this subject for the present. I then asked him if he was disposed to examine the ratification of the treaty respecting boundaries which I had also mentioned to him in our former interview. He said he had not time, but would be glad to know in what manner it had been ratified. I replied with the exception of the 5th. article. He censured in strong terms the practice into which we had fallen of ratifying treaties, with exceptions to parts of them, a practice wh. he termed new, unauthorised, & not to be sanctioned. I replied that this was not the first example of the kind; that he must recollect one had been given in a transaction between our respective nations in their treaty of 1794; that in that case the proposition for a modification was well recd. & agreed to; that to make such a proposition was a proof of an existing friendship & a desire to preserve it; that a treaty was not obligatory till it was ratified, and in fact was not one till then. He said that the doctrine was not so clear as I had stated it to be; that there were other opinions on it, and seemed to imply, tho’ he did not state it, that an omission to ratify did an injury to the other party of a very serious kind. He asked me why the 5th. article had been excepted from the ratification? I replied that a doubt had arisen whether the ratification of it might not lay the foundation for disputes hereafter from a cause which had no connection with this transaction. This treaty was signed on the 12 of may 1803. The late treaty with France wh. obtained the cession of Louisiana bore date on the 30th of April preceeding. At the time this treaty was formed neither our minister, or his, had any knowledge of that with France—that the cession of Louisiana was not in the contemplation of either govt. or its agent, when their instructions were given or acted on, and in consequence that the rights acquired under it, ought not & cod. not be affected by this treaty. He observed, with some degree of severity in the manner, in substance, as well as I recollect, that having discovered since this treaty was formed, that you had ceded territory which you do not wish to part with, you are not disposed to ratify that article. I replied that he had misconceived my idea—that we did not admit that the treaty could have any such effect, since it could not operate on an interest which did not exist when it was made: that we were however anxious to prevent any misunderstanding on the subject by previous explanation & arrangment: that by postponing the subject for the present the door was left open for amicable negotiation & adjustment which we wished: that at present we were treating on a subject too remote from our settlements to be well understood, or in point of interest, pressing: that by the delay there was no privation of right, and the amicable disposition which now subsisted between the two nations remaining, the affair could not otherwise than be adjusted hereafter to their mutual satisfaction. He repeated again the idea which he first expressed, implying strongly that we seemed to be desirous of getting rid of an article in finding that it did not suit us. I could not but feel the injustice of the insinuation, which was made much stronger by the manner which accompanied it, neverthless I only added that he ought not to expect to derive an advantage from a treaty, the conditions of wh. were not known to his or our govt., when this treaty was made, in an interest for which we alone had paid the whole consideration. I offered to leave the ratification with him, but he declined taking it, observing that it was useless as he could not act on the subject at present.
The conduct of Lord Harrowby thro’ the whole of this conference was calculated to wound & to irritate. Not a friendly sentiment towards the UStates or their govt. escaped him. In proposing a postponment of the interests in wh. we were a party, he did not seem to desire my sanction, but to assume a tone which supposed his will had settled the point. By his manner he put it out of my power in assenting to the delay to mingle with it any expressions declaratory of the pleasure with which I acceded to an arrangment which accomodated his government or himself. Such expressions can never be used with propriety, except where they are voluntary & acknowledged to be founded in generous motives. But no sentiment of that kind seem’d to animate him on this occasion. Every thing that he said was uttered in an unfriendly tone, and much more was apparently meant than was said. I was surprised at a deportment of which I had seen no example before since I came into the country, and which was certainly provoked by no act of mine, yet I am persuaded it did not produce an improper effect on my conduct. I did not reciprocate the irritation by any thing that escaped me. I am equally well persuaded, that I made no improper concession, & let it be clearly seen that I felt that I represented a respectable and independant nation, whose govt. could not be intimidated, or compelled to lose sight of its dignity by an abandonment of its just claims in its transactions with any other.
I now consider these concerns as postponed indefinitely. I do not forsee at what time it will be proper for me to revive the subject. Much is said of the probability of a coalition between G. Britain & the northern powers, and the frequent cabinet consultations at which the ministers of Russia & Sweden assist, give countenance to the report. If that shod. be the case it is probable that the policy and tone of this govt. towards neutral powers may be less friendly or accomodating. The new minister may seek to distinguish his career, from that of his predecessor, by measures which may be deemed more enterprising. His system in the last war, so far as it affected us, was marked by an extry. harrassment of neutral commerce, by the blockade of France, the Islands &ca. Our unexampled prosperity & rapid rise, it is well known, excites their jealousy and alarms their apprehensions. It may be painful for them to look on, at the comforts & blessings which we enjoy, in contrast with the sufferings to which, by the calamities of war, they are doomed. Whether the conduct of Lord Harrowby was produc’d by any change of policy towards us, or by any other cause transient or otherwise, it is utterly out of my power to ascertain at present. My most earnest advice however is to look to the possibility of such a change. The best security against it will be found in the firmness of our councils, and the ability to resent and punish injuries. It is said, on what authority I know not, that Mr. Merry will be recalled, & some person of the first distinction sent in his stead. If this is the case, altho’ the exterior may be otherwise, yet it ought not to be considered as a measure adopted with a view to harmony or from motives of respect to our government, since if such were the objects, the tone wh. I have above communicated would not have been assumed by Ld. Harrowby, nor shod. I be among the last to hear of it. These remarks I have deemed it my duty to make, from the circumstances on which they are founded. Being sincerely anxious for peace from a knowledge, such is the happy condition of our country, that much expence & injury must result from war, while it is impossible for us to derive any advantage from it, you may rest satisfied that I shall cherish our present amicable relations by all the fair & honorable means in my power: that I shall also be observant of events & not fail to communicate to you with the greatest dispatch possible whatever occurs which may be deemed worthy your attention. I am Sir with great respect & esteem yr. obt servant
Jas. Monroe
